Citation Nr: 0428373	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  97-31 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from August 1969 to November 1971, including service in 
Vietnam.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois that denied the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

In May 2004, a videoconference hearing was held between the 
RO and Washington, D.C. before the undersigned who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(1).  A 
transcript of the hearing testimony is in the claims file.

The Board notes that the RO issued a rating decision, in May 
2004, in which the appellant's claims for increased ratings 
for his alopecia and scar disabilities were denied, as well 
as his attempt to reopen claims of service connection for 
defective vision and a psychiatric disorder (other than PTSD) 
and his claim for a total rating based on individual 
unemployability.  As the appellant has apparently neither 
initiated nor completed the steps necessary for an appeal as 
to any one of those issues, the Board lacks jurisdiction over 
those issues and they are not for appellate review at this 
time.


FINDINGS OF FACT

1.  The appellant served in combat aviation units in the 
Republic of Vietnam.

2.  Unit records show that the appellant's unit experienced 
hostile fire on at least one occasion during his tour of duty 
in Vietnam.

3.  The appellant is diagnosed as having PTSD as a result of 
experiences during his tour of duty in the Republic of 
Vietnam.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the United 
States Court of Appeals for Veterans Claims (Court) 
interpreted the version of 38 C.F.R. § 3.304(f) then in 
effect and held that the elements required to establish 
service connection for PTSD are 1) a current, clear medical 
diagnosis of PTSD, which is presumed to include both the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) medical evidence of a causal nexus, or link, between the 
current symptomatology and the specific claimed in-service 
stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed., 1994) (DSM-IV)).  It is the distressing event, 
rather than the mere presence in a "combat zone," that may 
constitute a valid stressor for the purposes of supporting a 
diagnosis of PTSD.  Cohen, at 142 (citing Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993)); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
service stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. § 
1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, the ordinary meaning of the phrase "engaged 
in combat with the enemy" requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  

The evidence of record shows that the appellant served in the 
United States Army with a tour in the Republic of Vietnam 
from September 1970 to November 1971, except for two months 
between May and July.  He served with the 14th Aviation 
Battalion (Combat), and the 71st Aviation Company.  The 
appellant testified at a May 1975 personal hearing held at 
the RO that his unit came under heavy fire when it was moved 
to Quang Tri.  He stated that he was not ever in actual 
combat himself, but that he came under artillery fire.  The 
appellant testified at his September 2004 Board 
videoconference hearing that he was injured in his head in 
approximately December 1970, as the result of mortar fire.  

Records received from the U.S. Army Center for Unit Record 
Research indicate that the 14th Combat Aviation Group (CAG) 
provided support to the 23rd Infantry.  The 14th Aviation 
Battalion Operational Reports-Lessons Learned (OR-LL) 
document for the period ending April 1971 includes the 
observation that having rear echelon troops subjected to 
combat conditions was a common occurrence.  The 23rd Infantry 
Division (Americal) OR-LL for the period ending April 1971 
indicates that rockets were fired at the Chu Lai Combat Base 
on November 30, 1970, that resulted in dead and wounded 
personnel.  A rocket attack on February 2, 1971, also 
resulted in wounded personnel.  The 71st Aviation Company OR-
LL for the period ending April 1971 indicates that rocket 
fire hit the Quang Tri Combat Base on March 7, 1971; there 
were dead and wounded personnel as a result.  Several days 
later, three rockets impacted outside the perimeter of that 
base.

The appellant has been treated at VA medical facilities for 
symptoms associated with PTSD.  The appellant has been 
diagnosed with that disorder and his treatment records show 
complaints associated with experiences while serving in the 
Republic of Vietnam.  The Board notes that the appellant is 
service connected for a scar on the left side of his head 
that his service medical records indicate was incurred around 
December 2, 1970.  The June 2003 rating decision that granted 
service connection for the scar disability states that the 
laceration was incurred in November 1970.  

In July 1996, 2000, the appellant underwent a VA psychiatric 
examination; he reported that he suffered head injuries from 
a mortar attack that occurred in Chu Lai in December 1970.  
He reported that after he was hurt, nothing was the same 
because he realized he could be killed and then he was 
scared.  After interviewing the appellant, the examiner 
diagnosed PTSD.

A January 2002 letter from the appellant's treating VA 
psychiatrist states that the appellant had presented with 
symptoms of depressed mood, disturbances in sleep, appetite 
and concentration, crying spells, decreased self-esteem, 
guilt feelings, suicidal thoughts, visual hallucinations and 
nightmares related to his service in Vietnam.  The appellant 
reported head trauma from a flying object during a mortar 
attack in 1970.  

In July 2002, the appellant underwent a VA psychiatric 
examination.  After interviewing the appellant and reviewing 
his claims file, the examiner diagnosed chronic PTSD.

Given the evidence of record and resolving reasonable doubt 
in favor of the veteran, the Board finds that the appellant 
did not engage in combat with the enemy and that the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  However, 
the Board also finds that the appellant was exposed to 
stressors during his period of service in the Republic of 
Vietnam.  Specifically, the evidence supplied by the 
Department of the Army is deemed to be independent 
corroboration of the inservice stressors because they suggest 
that the appellant's units were, in fact, exposed to attacks 
by the enemy.  Although the OR-LLs do not identify the 
appellant as being present during the attacks on the bases 
where the appellant's units were located, the Court has held 
that corroboration of every detail, such as the veteran's own 
personal involvement, is not necessary.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  In addition, the medical evidence of record 
shows the appellant suffered a head injury on or about the 
date of a verified mortar attack on his unit in Vietnam and 
it also shows a clear diagnosis of PTSD as a result of in-
service experiences.  Consequently, the Board finds that the 
appellant's stressors have been corroborated by independent 
evidence.  The Board therefore accepts the diagnosis of PTSD 
based on the appellant's stressors in the Republic of Vietnam 
during active service, and grants his claim of service 
connection for PTSD.


ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



